Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 13-CV-431

                       GEORGE W. CRAWFORD, APPELLANT,

                                        v.

          FIRST WASHINGTON INSURANCE COMPANY, et al., APPELLEES.

                         Appeal from the Superior Court
                           of the District of Columbia
                                 (CAB-5890-07)

                     (Hon. Gregory E. Jackson, Trial Judge)

(Argued May 14, 2015                                      Decided July 23, 2015)

      Latif Doman for appellant.

     David H. Cox, with whom James N. Markels, was on the brief, for appellees
Adam Abrahams and First American Title Insurance Company.

      Stephen E. Leach, with whom Stephen L. Neal, Jr., filed a statement in lieu
of a brief, for appellees First Washington Insurance and Gerald Schaeffer,
supporting appellees Adam Abrahams and First American Title Insurance
Company.

      Before GLICKMAN and BECKWITH, Associate Judges, and NEBEKER, Senior
Judge.

      NEBEKER, Senior Judge: On April 15, 2013, the Honorable Gregory E.

Jackson ordered that appellant George W. Crawford be conditionally incarcerated
                                         2


after being found to be in contempt for his failure to make a “good faith effort” to

pay $123,257.50 in imposed sanctions.         Appellant argues that the trial court

erred—as a matter of law—when it incarcerated him on account of his failure to

pay what amounts to a money judgment, attorneys’ fees. We conclude that the

appeal is moot, and dismiss it.



                                         I.



      At the outset, we recognize that only one order from the trial court is

properly before this court: the April 15, 2013,1 order to incarcerate appellant. All

other appeals from this matter have either been previously adjudicated or are not

properly before this court. We conduct our analysis accordingly.



      A full recounting of the proceedings below and the underlying litigation is

not necessary for adjudication or germane to our discussion. What follows is a

condensed recitation of pertinent facts. Appellant and appellees2 were embroiled

in litigation relating to appellant’s personal guaranty of two promissory notes

      1
          Appellant also filed an appeal from the trial court’s December 14, 2012,
order. This appeal was lodged, however, on April 25, 2013, well outside this
court’s thirty-day window to file a notice of appeal. D.C. App. R. 4 (a)(1).
      2
        The appellees in this matter are First Washington Insurance Company,
First American Title Insurance Company, Adam Abrahams, and Gerald Schaeffer.
                                          3


executed to refinance two properties in the District of Columbia. On May 28,

2010, the trial court3 dismissed appellant’s motion to vacate a settlement agreement

between the parties, and found it to be both “meritless” and “frivolous.” The trial

court found that contempt was not “an appropriate remedy” at the time, but

nonetheless imposed $30,517.35 in sanctions pursuant to Super. Ct. Civ. R. 11.

Appellant failed to pay the sanctions, and was found in contempt by the trial court

on August 17, 2012.



      Appellant continued to prove unwilling to pay, and his recalcitrant posture

led the trial court to again hold him in contempt, and finally order that appellant be

conditionally incarcerated for his repeated failure to satisfy, or make a good faith

effort to satisfy the sanctions imposed by the trial court. The trial court also

imposed $123,257.50 in “additional sanctions,” and set a March 15, 2013, deadline

for payment. At a December 21, 2012, hearing, appellant made a good-faith effort

towards paying the $30,517.35 in sanctions, and he was released. Following his

release, however, appellant made no “showing of good faith” and did not make a

single payment toward the $123,257.50 in additional sanctions imposed. On April

15, 2013, the trial court found that appellant had made “no efforts whatsoever” to


      3
         At the time, the case was assigned to the Honorable Brian Holeman. The
docket establishes that as of the August 17, 2012 status hearing, the case had been
transferred to the Honorable Gregory E. Jackson.
                                          4


pay the additional sanctions and that he “never had any communication with . . .

the [appellees].”      The trial court ordered that appellant be conditionally

incarcerated—again—until he paid the sanctions, made a good-faith effort to pay,

or demonstrated an inability to pay. Appellant timely appealed the April 15, 2013,

incarceration order.



      On May 30, 2013, the parties again went before the trial court for a status

hearing on appellant’s progress towards purging the contempt. At the hearing, the

parties came to an agreement where appellant would assign $2,500 worth of

income from his monthly retirement “as a good faith effort in payment of the

sanctions.” This payment plan did not relieve appellant of paying the balance of

the additional sanctions imposed by the trial court on December 14, 2012, in its

written order. The trial court gave appellant an additional six months to pay off the

balance of the sanctions, and the parties agreed to work towards a settlement.

Satisfied with the current state of affairs, the trial court released appellant from

incarceration.



      On December 11, 2013, one day before appellant was scheduled to appear

before the trial court for a status hearing, appellant filed for protection under

Chapter 7 of the United States Bankruptcy Code. Appellant acknowledges that the
                                         5


bankruptcy court discharged the sanctions imposed by the trial court under Rule 11

and that all “monetary sanctions [against him] have been discharged,” but contends

that he “continues to suffer real and present injury as a result of the contempt

proceedings below.”



                                        II.



      While not bound by the requirements of Article III of the U.S. Constitution,

“this court does not normally decide moot cases.” Thorn v. Walker, 912 A.2d
1192, 1195 (D.C. 2002) (quoting Cropp v. Williams, 841 A.2d 328, 330 (D.C.

2004)). A case is moot when “the parties have presented no justiciable controversy

to the appellate court.” Id. A more exact elucidation is that a case is moot when

“the legal issues presented are no longer ‘live’ or when the parties lack a legally

cognizable interest in the outcome.” Id. (citation omitted). “[I]t is well-settled

that, while an appeal is pending, an event that renders relief impossible or

unnecessary also renders that appeal moot.” Settlemire v. District of Columbia

Office of Emp. Appeals, 898 A.2d 902, 905 (D.C. 2006) (quoting Vaughn v. United

States, 579 A.2d 170, 175 n.7 (D.C. 1990)).
                                          6


      As noted supra, the only order properly before this court is the trial court’s

April 15, 2013, order to conditionally incarcerate appellant a second time for his

failure to pay sanctions imposed under Rule 11. Appellant was released from

incarceration on May 30, 2013, after appellant agreed to pay the remaining

sanctions within the next six months, and assigned $2,500 towards their payment

as a demonstration of good faith. “It has long been the rule in this jurisdiction that

a criminal appeal becomes moot ‘when the judgment has been satisfied by the

payment of a fine or the completion of the sentence.’” Bradley v. United States,

107 A.3d 586, 602 n.40 (D.C. 2015) (quoting Rosenau v. District of Columbia, 147
A.2d 445, 446 (D.C. 1959)). We have applied this principle to incarceration

resulting from a contempt finding. In re Evans, 450 A.2d 443, 445 (D.C. 1982);

Smith v. Smith, 427 A.2d 928, 930 n.4 (D.C. 1981); In re De Neueville, 286 A.2d
225, 227 (D.C. 1972).        When there is “no possibility of collateral legal

consequences for appellant flowing from the . . . determination now on appeal to

us,” mootness is controlling. In re Edmonds, 96 A.3d 683, 686 n.11 (D.C. 2014)

(citation and internal quotation marks omitted).



      Appellant argues that he will suffer “collateral legal consequences” from his

second conditional incarceration in the form of harm to reputation, loss of

government employment, and an inability to obtain comparable employment
                                          7


moving forward. We are not persuaded. The harms appellant cites to cannot be

traced to the April 15, 2013, trial court order. Rather, appellant suffered these

harms when he was found to be in civil contempt on August 17, 2012, when he

remained in contempt through December 10, 2012, and when he was conditionally

incarcerated the first time for his failure to pay sanctions imposed by the court.

Any prospective relief by this court would not redress what was wrought by prior

orders of the trial court not properly appealed. The trial court’s judgment was

satisfied when appellant was released from incarceration, and when all monetary

sanctions imposed by the trial court were discharged in bankruptcy proceedings,

“event[s] that render[] relief impossible.” Settlemire, supra, 898 A.2d at 905

(citation omitted). The appeal is moot.



                                      *****



      Accordingly, the appeal is



                                              Dismissed.